 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSHUA BLAND,                                      Case No. 1:20-cv-00478-DAD-EPG (PC)
11                         Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
                                                         COMPLY WITH ORDER REQUIRING
12            v.                                         INITIAL DISCLOSURES AND
                                                         SCHEDULING CONFERENCE
13    ROBERT RODRIGUEZ, et al.,                          STATEMENTS
14                         Defendants.                   (ECF No. 43)
15                                                       TWENTY-ONE-DAY DEADLINE
16                                                       ORDER DIRECTING CLERK TO SEND
                                                         PLAINTIFF COPY OF ORDER REQUIRING
17                                                       INITIAL DISCLOSURES AND
                                                         SCHEDULING CONFERENCE
18                                                       STATEMENTS (ECF NO. 43)
19

20          On January 27, 2021, the Court issued an order setting a scheduling conference, requiring

21   the parties to file scheduling conference statements, and requiring the parties to exchange initial

22   disclosures. (ECF No. 43). On February 18, 2021, the Court vacated the initial scheduling

23   conference, but noted that “[t]he parties are still required to file scheduling conference statements

24   no later than April 14, 2021, and to exchange initial disclosures no later than March 29, 2021.”

25   (ECF No. 48, p. 1).

26          On April 14, 2021, Defendants filed their scheduling conference statement. (ECF No.

27   52). In their statement, Defendants indicate that they provided Plaintiff with their initial

28   disclosures, but that Plaintiff did not provide Defendants with his initial disclosures. (Id. at 2).
                                                         1
 1   Additionally, Plaintiff has not filed a scheduling conference statement, despite two orders stating

 2   that he is required to do so.

 3           The Court will grant Plaintiff an additional twenty-one days to file his scheduling

 4   conference statement, to provide Defendants with his initial disclosures, and to file a notice

 5   indicating that he provided Defendants with his initial disclosures. The Court notes that if

 6   Plaintiff fails to comply with this order within this twenty-one-day period, the Court may issue

 7   findings and recommendations to the assigned district judge, recommending that this action be

 8   dismissed, without prejudice, for failure to prosecute and failure to comply with court orders.

 9           Accordingly, IT IS ORDERED that:

10           1. Plaintiff has twenty-one days from the date of service of this order to file his

11                scheduling conference statement, to provide Defendants with his initial disclosures,

12                and to file a notice indicating that he provided Defendants with his initial disclosures;

13           2. Failure to comply with this order may result in the dismissal of this action; and

14           3. The Clerk of Court is directed to send Plaintiff a copy of the order requiring initial

15                disclosures and scheduling conference statements (ECF No. 43).

16
     IT IS SO ORDERED.
17

18       Dated:     May 6, 2021                                  /s/
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
